EDGERTON, Associate Justice
(dissenting) .
The Patent Office references alone leave me, as they leave the majority of the court, in some doubt concerning invention. I think there was no invention in combining the large disc and continuous shaft of Peterson with Marcy’s threaded engagement of disc and shaft. My doubt relates chiefly to the device for producing variations in pressure. I should have less doubt if the evidence of need and success, with respect to that specific feature, were more impressive. No doubt that feature is useful ; but I find nothing in the record to show that appellant’s device would not have met the need (to prevent spreading) reasonably well, and been widely adopted, if it had been permanently adjusted to resist the greatest expected yarn pressure, or even if it had required the use of a different spool, differently adjusted, for each expected pressure. Appellant testified that the disc is sometimes adjusted by the manufacturer. For reasons set forth in my dissent in Carbide & Carbon Chemicals Corporation et al. v. Coe, decided today, 69 App.D.C. 372, 102 F.2d 236, I think the decree below should be affirmed.